Citation Nr: 0901444	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-17 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for diabetes, currently 
evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1962 to December 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which continued a 20 percent 
disability evaluation for service-connected diabetes 
mellitus.

In a November 2006 rating action, the RO awarded separate 
compensable evaluations for polyneuropathy of each lower 
extremity, secondary to the diabetes mellitus, effective from 
June 24, 2004.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires a restricted 
diet and insulin, but no regulation of activities.

2.  There is no evidence of impairment of health, episodes of 
ketoacidosis or hypoglycemic reactions, loss of weight or 
strength, or complication (other than peripheral neuropathy), 
that could be evaluated separately.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic 
Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Court has also held that at a minimum, adequate VCAA 
notice in an increased rating claim requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).  
Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).  
The veteran received initial VCAA notice by way of July 2004 
and March 2006 correspondence.  These letters notified him of 
the information and evidence necessary to substantiate the 
claim, namely that evidence was needed to show that the 
disability had worsened.  The March 2006 letter provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability under 
consideration, pursuant to the recent holding in the Dingess 
decision.  
The veteran provided information concerning the effects of 
his diabetes disability on his daily life in his notice of 
disagreement and substantive appeal (VA Form I-9).  He also 
provided information concerning the effects of his diabetes 
disability on his employment in his December 2008 Written 
Brief Presentation.  The various statements demonstrate 
actual knowledge of the need to submit evidence showing the 
impact of his disability on his daily life and employment.  
The criteria for an increased rating for diabetes mellitus 
would be satisfied by a noticeable worsening of the 
disability, i.e. restrictions in activities and the need for 
medication.  38 C.F.R. § 4.119, Diagnostic Code 7913.  


Duties to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the veteran's service medical 
records, VA and private medical treatment records, and 
reports from VA examinations conducted in July 2004 and 
October 2006.  

A veteran is entitled to a new examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  There is no 
evidence or contention that the disability has changed since 
the last examination.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Ratings for diabetes mellitus are governed by criteria which 
are set forth in 38 C.F.R. § 4.119, Diagnostic Code 7913.  
Under Diagnostic Code 7913, a rating of 20 percent is 
assigned for diabetes requiring insulin and a restricted diet 
or an oral hypoglycemic agent and a restricted diet.  A 
rating of 40 percent rating is assigned for diabetes 
requiring insulin, a restricted diet, and regulation of 
activities.  

A rating of 60 percent is assigned for diabetes requiring 
insulin, restricted diet, and regulation of activities and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or visits to a 
diabetic care provider twice a month plus complications that 
would not be compensable if separately evaluated.

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (i.e. avoidance 
of strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

Noncompensable complications are considered part of the 
diabetic process under Code 7913.  See Note 1 to Code 7913.  
See Id.

Factual Background 

Private treatment records from the veteran's treating 
physician, Dr. L., show that between June 2003 and June 2004 
the veteran was on maximum oral therapy, which included 
Glucovance (two tables twice daily) and Avandia (98 mg. 
daily).  The veteran preferred to avoid insulin therapy since 
he was a truck driver.  The records also show that the 
veteran was encouraged to follow his diet and to walk for 
exercise.  April 2004 clinical notes show that he was 
beginning to exhibit the early stages of peripheral 
neuropathy.  In June 2004, Dr. L. determined that the veteran 
required insulin therapy.  In a note (written on what appears 
to be a page from a prescription pad), Dr. L., stated that 
the veteran's oral medications were not optimally effective 
and he needed to switch to insulin.  

The veteran underwent a VA examination in July 2004.  He 
denied any history of ketoacidotic events or hypoglycemic 
reactions.  He stated that he followed a strict low-
carbohydrate diet and reported a four-pound weight loss in 
the past three months.  The veteran also reported that the 
diabetes restricted his activities in that he was fatigued 
and tired a lot.  He reported loss of strength.  He denied 
any visual or cardiac problems.  He also noted numbness, 
pain, and needle-like sensations in his feet.  Upon physical 
examination, the veteran was alert and oriented and not in 
acute distress.  There were no gross abnormalities of the 
retina or vasculature.  The foot examination was normal 
without lesions or ulcerations, and the skin was normal as 
well.  The overall diagnosis was diabetes mellitus type 2, 
with symptoms of fatigue and neuropathic changes in the feet.

November 2004 private treatment records show the veteran 
continued insulin-therapy and adherence to his diet.  He was 
not found to be anemic.  In a November 2004 letter, Dr. L. 
indicated that the veteran was taken off the oral therapy for 
diabetes mellitus type 2 because such treatment left the 
diabetes mellitus uncontrolled.  Dr. L. further noted that 
the veteran was tried on Lantus insulin, solely, also with no 
resultant control.  Physiologic insulin was believed to be 
more beneficial.  An April 2005 note (written on what appears 
to be a page from a prescription pad) from Dr. L. stated that 
the veteran's type 2 diabetes mellitus required: insulin; an 
1800 calorie diet; and light exercise (walking), for 30 
minutes five days a week.  The note also included a comment 
that there was evidence of peripheral neuropathy in both 
feet.

VA outpatient treatment records dated from October 2004 to 
November 2006 reveal that the veteran continued with insulin 
therapy.  The veteran consistently denied weight loss or 
gain, headaches, visual changes, changes in bowel or bladder 
functions, peripheral edema or skin changes.  Diabetic 
fundoscopic examinations were normal.  The veteran was 
consistently encouraged to exercise and comply with his diet.  
Of note is a November 2005 note that indicated there had been 
no change in the veteran's functional ability.  

An October 2006 VA examination report confirmed the presence 
of polyneuropathy in both lower extremities due to the 
diabetes mellitus. 

Analysis
 
The medical evidence of record demonstrates the veteran's 
service-connected diabetes mellitus is treated by diet and 
insulin therapy.  This disability is currently evaluated as 
20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  

The criteria for a 40 percent rating under Diagnostic Code 
7913 are conjunctive not disjunctive-i.e. there must be 
insulin dependence and restricted diet and regulation of 
activities.  "Regulation of activities" is defined by 
Diagnostic Code7913 as the "avoidance of strenuous 
occupational and recreational activities."  Medical evidence 
is required to show that occupational and recreational 
activities have been restricted.  Camacho v. Nicholson, 21 
Vet. App. 360 (2007):

The cumulative treatment reports clearly show that the 
veteran was repeatedly encouraged to exercise moderately, for 
several days each week.  The veteran's treating physician has 
submitted a statement in which he noted the veteran's 
diabetes mellitus treatment regimen required light exercise, 
specifically walking 30 minutes five days a week.  Finally, 
throughout the appeal, the veteran has continued to work as a 
truck driver, with no evidence in the record that his 
physician advised against such an occupation.  Simply put, 
there is no indication in the record that avoidance of 
strenuous occupational and recreational activities was 
ordered by a physician.  The record actually shows the 
opposite, that he was encouraged to engage in exercise.  The 
criteria for a rating of 40 percent have not been met.

In addition, there is no evidence of any episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or other complications that would be 
compensable if separately evaluated (with the exception of 
polyneuropathy).  The veteran's neurologic complaints and 
objective sensory abnormalities have already been assigned a 
separate rating for a neurologic disability.  38 C.F.R. § 
4.124a, Diagnostic Code 8621.  Therefore, the Board concludes 
that the medical evidence does not warrant assignment of an 
evaluation in excess of 20 percent for diabetes mellitus 
under Diagnostic Code 7913.

Extraschedular Consideration 

The Board recognizes that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
See Barringer v. Peake, 22 Vet. App. 242 (2008).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  Although the 
Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.  

The veteran's diabetes mellitus is manifested by a need for 
insulin therapy and an 1800- calorie diet.  There is also a 
neurological component of polyneuropathy manifested by 
tingling, pain and numbness in the lower extremities, which 
has been separately rated and not currently on appeal.  As 
discussed above, the specific rating criteria for the 
endocronologic component of the diabetes disability 
reasonably contemplates these symptoms and the assigned 
schedular evaluation is, therefore, adequate.  

In addition, the cumulative evidence clearly does not suggest 
that the service-connected diabetes mellitus presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  

As discussed above, the veteran's disability is manifested by 
the need to take insulin and restrict his diet.  These 
symptoms are contemplated by the rating schedule; hence 
referral for consideration of an extraschedular rating is not 
warranted.


ORDER

An increased rating for diabetes, currently evaluated as 20 
percent disabling, is denied.



____________________________________________
Mark. D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


